Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the current prior art on record, Prasad et al (WO2017/188966), fails to properly disclose or suggest selectively applying a detailing agent on a non-patterned portion of the layer, the detailing agent consisting of a stabilizer to reduce oxidation of the polymeric build material and a balance of water, and wherein the stabilizer consists of: triethylene glycol in an amount ranging from about 10 wt.% to about 12 wt.% of a total weight of the detailing agent; and 2-pyrrolidone in an amount ranging from about 4 wt.% to about 6 wt.% of the total weight of the detailing agent. Additionally, US Patent 11,104, 065 sets forth details of the co-solvents of the fusing agent, not of the detailing agent, which the current application is claiming. For these reasons, claims 1-3, 5-6, 8-12, and 14-15 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743